Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

St. Clair’s Home Health, Incorporated,
(CCN: 557025),

Petitioner
Vv.
Centers for Medicare and Medicaid Services.
Docket No. C-11-50
Decision No. CR2341

Date: March 18, 2011

DECISION

Petitioner, St. Clair’s Home Health, Incorporated, is a home health agency (HHA) located
in Inglewood, California, that, until its termination on November 5, 2010, was certified to
participate in the Medicare program. Following surveys completed April 30, 2010 and
June 21, 2010, the Centers for Medicare and Medicaid Services (CMS) terminated St.
Clair’s program participation because it failed to maintain substantial compliance with
three conditions of participation, 42 C.F.R. sections 484.18, 484.30, and 484.48, and
because it failed to correct previously-cited deficiencies. Petitioner here appeals its
termination, and CMS moves for summary judgment.

For the reasons discussed below, I grant summary judgment. The undisputed facts
establish that St. Clair’s failed to maintain substantial compliance with all Medicare
conditions of participation, and CMS is therefore authorized to terminate its program
participation.
Background

An HHA is a public agency or private organization that “is primarily engaged in
providing skilled nursing services and other therapeutic services” to patients in their
homes. Social Security Act (Act) § 1861(0). It may participate in the Medicare program
as a provider of services if it meets that statutory definition and complies with certain
requirements, called conditions of participation. Act §§ 1861(0), 1891; 42 C.F.R. Part
484; 42 C.F.R. § 488.3. But if the provider fails to comply with the provisions of section
1861 or the relevant regulations, CMS, acting on behalf of the Secretary of Health and
Human Services, may terminate its provider agreement. Act § 1866(b)(2); 42 C.F.R.

§ 489.53(a)(1).

A “condition of participation” represents a broad category of home health services. Each
condition is contained in a single regulation, which is divided into subparts called
standards. 42 C.F.R. Part 484. Compliance with a condition of participation is
determined by the manner and degree to which the provider satisfies the standards within
the condition. 42 C.F.R. § 488.26(b). If deficiencies are of such character as to
“substantially limit the [HHA’s] . . . capacity to furnish adequate care or which adversely
affect the health and safety of patients,” the provider is not in compliance with conditions
of participation. 42 C.F.R. § 488.24(b). CMS may terminate program participation if the
HHA fails to meet even one condition of participation. Act §§ 1866(b)(2)(B),
1861(0)(6); 42 C.F.R. § 489.53(a)(3); Cmty. Home Health, DAB No. 2134 at 4 (2007).

CMS may also terminate an HHA that fails to correct its deficiencies within a reasonable
time (ordinarily no more than 60 days), even if those deficiencies are at the standard
(rather than the condition) level. 42 C.F.R. § 488.28.

To monitor compliance, CMS contracts with state agencies that periodically survey the
HHAs. 42 C.F.R. § 488.10.

Here, the California Department of Public Health (State Agency) completed St. Clair’s
recertification survey on April 30, 2010. CMS Ex. 2. Based on those survey findings,
CMS determined that the HHA was not in substantial compliance with five conditions of
participation and that its deficiencies posed immediate jeopardy to patient health and
safety. CMS Ex. 1. CMS thereafter authorized a follow-up survey, which the State
Agency completed on June 21, 2010. Based on those survey findings, CMS determined
that St. Clair’s was not in substantial compliance with three conditions of participation:
42 C.F.R. § 484.18 (acceptance of patients, plan of care and medical supervision); 42
C.F.R. § 484.30 (skilled nursing services); and 42 C.F.R. § 484.48 (clinical records).
CMS also determined that St. Clair’s had failed to correct significant deficiencies cited
during the April survey. CMS Ex. | at 2.

CMS terminated St. Clair’s Medicare participation for two independent reasons: 1) at the
time of the June survey, it was not in substantial compliance with all conditions of
participation; and 2) it did not correct all of the deficiencies identified during the April
survey.

Petitioner challenges the termination, and CMS now moves for summary judgment. With
its motion, CMS has submitted 24 exhibits. (CMS Exs. 1-24). Petitioner responded in a
letter dated December 21, 2010.

Issues
I consider first whether summary judgment is appropriate.

On the merits, the sole issue is whether CMS is authorized to terminate Petitioner’s
Medicare provider agreement.

Discussion

A. CMS is entitled to summary judgment because the undisputed facts establish
that St. Clair’s failed to maintain substantial compliance with all Medicare
conditions of participation and that it failed to correct previously-cited
deficiencies; CMS is therefore authorized to terminate its program
participation. '

Summary judgment is appropriate if a case presents no genuine issue of material fact, and
one party is entitled to judgment as a matter of law. The moving party may show the
absence of a genuine factual dispute by presenting evidence so one-sided that it must
prevail as a matter of law, or by showing that the non-moving party has presented no
evidence “sufficient to establish the existence of an element essential to [that party’s]
case and on which [that party] will bear the burden of proof at trial. Livingston Care Ctr.
v. Dep’t of Health & Human Servs., 388 F.3d 168, 173 (6th Cir. 2004) (quoting Celotex
Corp. v. Catrett, 477 U.S. 317, 322 (1986)). To avoid summary judgment, the non-
moving party must then act affirmatively by tendering evidence of specific facts showing
that a dispute exists. See Matsushita Elec. Indus. Co. Ltd. v. Zenith Radio Corp., 475
US. 574, 586 n. 11 (1986); see also Vandalia Park, DAB No. 1939 (2004); Lebanon
Nursing & Rehab. Ctr., DAB No. 1918 (2004).

' My findings of fact and conclusions of law are set forth, in italics and in bold, in the
discussion captions.
1. St. Clair’s was not in substantial compliance with 42 C.F.R.
§ 484.18 because its staff did not follow written plans of care
established by a doctor.

Patients are accepted for treatment based on a reasonable expectation that the patient’s
medical, nursing, and social needs can be met adequately by the HHA at the patient’s
residence. The care follows a written plan of care established and reviewed periodically
by adoctor. 42 C.F.R. § 484.18. The plan must be developed in consultation with
agency staff and must cover all pertinent diagnoses, including mental status, types of
services and equipment required, frequency of visits, prognosis, rehabilitation potential,
functional limitations, activities permitted, nutritional requirements, medications and
treatments, and safety measures to protect against injury, instructions for a timely
discharge or referral, and any other appropriate items. 42 C.F.R. § 484.18(a) (emphasis
added).

Here, CMS cites multiple instances in which St. Clair’s staff did not follow the patient’s
written care plan:

e Patient 8 had an open wound on his right leg. His care plan listed the wound and
“intractable pain” as his diagnoses. CMS Ex. 6 at 1. However, when Surveyor
Debra Moore, RN, HFEN (health facilities evaluator nurse), accompanied
Petitioner’s skilled nurse to the patient’s home on June 18, 2010, she observed him
sitting in a chair, short of breath and using oxygen from a concentrator set at 2
liters per minute per nasal canula. CMS Ex. 4 at 7-8 (Moore Decl. § 17); CMS Ex.
10 at 1-2. Surveyor Moore reviewed a history and physical examination report,
dated February 18, 2010, from the acute care hospital to which Patient 8 was then
admitted. The report documented Patient 8’s history of T-cell lymphoma, an
ulcerative lymphoma involving his right leg, chronic obstructive pulmonary
disease (COPD), and congestive heart failure (CHF). His oxygen saturation level
was very low — 60% on room air (normal oxygen saturation is 95-100%). CMS
Ex. 11 at 1-2; CMS Ex. 4 at 8 (Moore Decl. § 17). But, contrary to the
requirements of 42 C.F.R. § 484.18(a), his care plan did not mention his
respiratory impairments, nor any treatments ordered to address those problems.
CMS Ex. 6.

Apparently, at the exit conference, a non-licensed HHA employee told Surveyor
Moore that she had added respiratory information to Patient 8’s care plan. Of
course, even if done properly, making such a correction at the time of the survey
would not preclude termination. See Cmty. Home Health, DAB No. 2134 at 14
(finding irrelevant the HHA’s claim that it took “swift and decisive action” to
correct its deficiencies). Moreover, the unlicensed employee’s undated
handwritten note is plainly inadequate. Not only was it added by an unlicensed

employee, it also fails to include Patient 8’s respiratory diagnoses and other
factors required by the regulation. CMS Ex. 4 at 8 (Moore Decl. 418).

Patient 8’s care plan directed the skilled nurse to cleanse his leg wound with
normal saline and to apply Xeroform dressing, a sterile, non-adhering primary
dressing that provides a moist environment conducive to healing. Yet, Surveyor
Moore saw the skilled nurse apply Vaseline gauze instead of Xeroform. The care
plan did not include any orders or directions for Vaseline. CMS Ex. 6 at 1; CMS
Ex. 4 at 4 (Moore Decl. ¥ 9); CMS Ex. 10 at 1.

e Patient 12 had multiple pressure ulcers on his buttocks, feet, and legs. CMS Exs.
16, 22. His care plan directed the skilled nurse to cleanse wounds on his left foot
and right knee with normal saline, apply a Hydrogel dressing,” cover the wound
with gauze and Kerlix, and secure with tape. CMS Ex. 16. On June 16, Surveyor
Moore accompanied the HHA skilled nurse to Patient 12’s home. When the

skilled nurse removed the soiled dressing from the patient’s left leg, they saw that

the prior skilled nurse had applied a Xeroform dressing, rather than the ordered

Hydrogel. Surveyor Moore verified that the most recent physician order, dated

June 14, 2010, called for Hydrogel. CMS Ex. 22. Neither the skilled nurse nor St.

Clair’s administrator provided a credible, satisfactory explanation for this

deviation from the care plan and physician order. CMS Ex. 4 at 5 (Moore Decl.

1, 12).

e Patient 5 was diagnosed with sepsis and had decubitus ulcers on his legs and
buttocks. CMS Ex. 4 at 7 (Moore Decl. § 16). His care plan was purportedly
effective from May 30, 2010 to July 28, 2010 (but see § A3 below for a discussion
of the irregularities involved in the plan’s creation). Contrary to the requirements
of 42 C.F.R. § 484.18(a), the plan did not mention decubitus ulcers among Patient
5’s diagnoses or treatment. CMS Ex. 12 at 1-2. The plan finally mentions them in
the 60-day summary, which would have been prepared at the end of the
certification period: “[p]atient continues to have multiple decubitus ulcers on
right/left leg and buttocks.” CMS Ex. 12 at 2.

Patient 5’s care plan directed the skilled nurse to provide wound care to his
wounds. On June 17, 2010, the HHA skilled nurse and Surveyor Moore observed
that a new wound had developed on the patient’s left leg. Obviously, since the
wound was new, Patient 5’s physician was not aware of it and had not established
any treatment for it. Yet, without consulting Patient 5’s physician, the skilled

> Hydrogel dressings provide a moist wound environment, which helps to clean and
debride necrotic tissue. They are non-adherent and can be removed without trauma to the
wound. CMS Ex. 3 at 6-7.
nurse treated the wound with a Xeroform dressing. CMS Ex. 4 at 6 (Moore Decl.
49 13, 14); CMS Ex. 15.

All home health care and services should derive from the patient’s care plan. Those plans
must be comprehensive, and staff must follow their instruction. Where, as here, the plan
omits a serious diagnosis, the patient is unlikely to receive necessary care. Where, as
here, nursing staff disregard plan instructions or provide care in the absence of
instructions, the patient is put at risk. These circumstances substantially limit the HHA’s
capacity to furnish adequate care and adversely affect the health and safety of patients.

St. Clair’s was therefore not in substantial compliance with 42 C.F.R. § 484.18, and, on
that basis alone, CMS rightfully terminated its program participation.

2. St. Clair’s was not in substantial compliance with 42 C.F.R.
§ 484.30 because skilled nurses did not evaluate patient needs as
necessary.

The facility furnishes skilled nursing services by or under the supervision of a registered
nurse (RN) and in accordance with the plan of care. 42 C.F.R. § 484.30. Among other
requirements, the RN must regularly re-evaluate the patient’s nursing needs. 42 C.F.R.
§ 484.30(a).

As discussed above, Patient 8 suffered from COPD and CHF and required oxygen. He
told Surveyor Moore that he needed oxygen continuously, but he did not have portable
oxygen. When riding in a car to his doctor’s appointments, he told her, he “‘[stuck] his
head outside of the car window to get air.” CMS Ex. 4 at 9-10 (More Decl. § 21); CMS
Ex. 10 at 1. He asked Surveyor Moore to request from the HHA portable oxygen for his
wheelchair. As CMS observes, St. Clair’s nurses completely disregarded Patient 8’s
respiratory needs. No one evaluated his needs for oxygen, his knowledge of the hazards
related to oxygen use, his fire safety awareness, or his disease process. CMS Br. at 16-
17; CMS Ex. 4 at 10-11 (Moore Decl. § 23). The absence of an adequate assessment
means that Patient 8’s care needs were not identified and not addressed, which
substantially limited St. Clair’s capacity to furnish him adequate care and adversely
affected his health and safety. St. Clair’s was therefore not in substantial compliance
with 42 C.F.R. § 484.30, and, on that basis alone, CMS rightfully terminated its program
participation.

o

CMS also points out, accurately, that the RN failure to evaluate patient needs was cited
during the April 30, 2010 survey. CMS Br. at 18. The report form for that survey sets
forth in considerable detail RN failures to evaluate the nursing needs of two patients.
CMS Ex. 2 at 51-60. Among other particularly disturbing deficiencies, an RN supervisor
had not visited a patient but had signed an assessment form indicating that she had visited
and assessed the individual. Needless to say, the comprehensive assessment for that
patient was wholly inadequate. CMS Ex. 2 at 55. Petitioner promised to correct most of

its skilled nursing deficiencies no later than May 21, 2010.° Even if I concluded that the
deficiencies cited under skilled nursing services did not put the HHA out of compliance
at the condition level (which I emphatically do not), I would nevertheless sustain St.
Clair’s termination under 42 C.F.R. § 488.28 because Petitioner failed to correct a
standard-level deficiency.

3. St. Clair’s was not in substantial compliance with 42 C.F.R.

§ 484.48 because a patient’s clinical record did not contain vital

documents.
The HHA must maintain for each of its patients a clinical record containing pertinent past
and current findings in accordance with accepted professional standards. Among other
requirements, the record must contain appropriate identifying information: the
physician’s name; drug, dietary, treatment, and activity orders; signed and dated clinical
and progress notes; copies of summary reports sent to the attending physician; and a
ischarge summary.

At the time of the June survey, Patient 5’s current clinical record included neither a care
plan nor a comprehensive assessment. CMS Ex. 4 at 12. St. Clair’s office manager, a
clerical employee, told Surveyor Moore that she could assist with Patient 5’s missing
locuments. She apparently went into a separate office. After waiting for a few minutes,
Surveyor Moore followed her into that office and caught her on the computer creating
Patient 5’s care plan. She printed it out and handed it to the surveyor. A few minutes
later, the employee completed Patient 5’s comprehensive assessment. CMS Ex. 4 at 12
(Moore Decl. ff 26, 27); CMS Ex. 12 at 3-4. I have discussed above some of the
inadequacies of the care plan. Moreover, the plan was not signed by either a nurse or the
attending physician, not surprising in light of the means by which it was generated. CMS
Ex. 12 at 1.

Petitioner has not denied any of these assertions, although it points out that the office
manager has since died and is “not here to defend herself.” However, had these
documents been properly prepared and maintained in Patient 5’s clinical record, the
responsible professionals should have come forward to say so. St. Clair’s does not even
assert, much less provide evidence, to establish any dispute over these facts. CMS has
therefore shown that St. Clair’s failed to maintain for each of its patients, in accordance
with accepted professional standards, a clinical record containing critical documents.*
The inadequacy of its clinical record absolutely compromised St. Clair’s capacity to

> For one deficiency, it promised a completion date of June 3. CMS Ex. 2 at 60.

4 The irregular and inappropriate manner by which St. Clair’s employee generated the
care plan also violated 42 C.F.R. § 484.18, as well as 42 C.F.R. § 484.55 (comprehensive
assessment of patients).

furnish adequate care, which justifies CMS’s determination that it was not in substantial
compliance with 42 C.F.R. § 484.48, and this deficiency alone justifies the termination.

B. St. Clair’s must meet requirements for program
participation without regard to the quality of the survey or
the alleged bias of a surveyor.

As the above discussion shows, CMS presents compelling evidence — unrebutted by
Petitioner — that St. Clair’s was not in substantial compliance with the Medicare
conditions of participation. Far from coming forward with evidence showing a dispute of
any material fact, Petitioner has not even challenged CMS’s factual allegations. Instead,
Petitioner charges that one of the state surveyors is associated with its competitor and was
therefore biased. Petitioner also complains that, until CMS included it with its exhibits,
its administrator had not seen a one-page list of accusations that were made by an
anonymous complainer. See CMS Ex. 21 at 7.

Petitioner has provided absolutely no evidence to support its allegations of surveyor
misconduct. In any event, as CMS points out, the Board has repeatedly rejected, as
irrelevant, such attacks on survey performance. Comprehensive Prof’! Home Visits, DAB
No. 1934 at 13 (2004) (quoting Beechwood Sanitarium, DAB No. 1906 at 44 (2004)
(holding that “ ‘the appeals process is not intended to review the conduct of the survey
but rather to evaluate the evidence of compliance regardless of the procedures by which
the evidence was collected.’ . .. Consequently, the arguments concerning the surveyor’s
alleged attitude and knowledge of program requirements are unavailing.”)).

Conclusion

Because Petitioner does not dispute any of the underlying facts, which establish that St.
Clair’s was not in substantial compliance with all conditions of participation at the time
of the June 2010 survey, CMS had the authority to terminate its Medicare participation
and is entitled to summary judgment. Independent of that finding, because the
undisputed evidence establishes that St. Clair’s did not correct deficiencies cited during
the April 2010 survey, CMS had an alternative basis for terminating its program
participation. I therefore grant CMS’s motion for summary judgment.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

